Citation Nr: 0024793	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
claimed as an undiagnosed illness.

2.  Entitlement to service connection for impotence claimed 
as an undiagnosed illness.

3.  Entitlement to service connection for sleep apnea with 
fatigue claimed as an undiagnosed illness.

4.  Entitlement to service connection for hair loss claimed 
as an undiagnosed illness.

5.  Entitlement to service connection for irritable bowel 
syndrome claimed as an undiagnosed illness.

6.  Entitlement to service connection for peripheral 
neuropathy claimed as an undiagnosed illness.

7.  Entitlement to service connection for skin rashes claimed 
as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 1992 
with more than 10 months of prior active service.

This appeal arises from an August 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO), which denied the 
veteran's claims of service connection for the disabilities 
listed on the title page which are claimed as undiagnosed 
illnesses.  The Board also notes that additional claims were 
denied by rating decision in December 1995; however, the 
veteran failed to perfect a timely appeal therefrom and thus 
these additional issues are not before the Board.  

On the December 1998 substantive appeal, the veteran 
requested a Travel Board hearing.  This hearing request was 
withdrawn by the veteran under oath during an April 1999 
personal hearing at the RO before a hearing officer.  A 
January 2000 report of contact shows that the veteran 
requested a videoconference hearing; this request was 
memorialized in writing later in January 2000.  The veteran 
failed to appear for a hearing that was scheduled in February 
2000.

The veteran has requested that a claim of service connection 
for diabetes mellitus be reopened and that service connection 
for a neck disability and higher evaluations for his service 
connected arthritis of the dorsal and lumbar segments of the 
back be considered; however, as these additional issues have 
not been developed or certified on appeal, and as they are 
not inextricably intertwined with the issues currently on 
appeal, they are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran's complaints of muscle pain are attributed to 
a known clinical diagnosis of fibromyalgia.

2.  The veteran's complaints of partial sexual dysfunction 
have been attributed to a known clinical diagnosis of 
impotence.

3.  The veteran's complaints of fatigue have been attributed 
to a known clinical diagnosis of sleep apnea.

4.  The veteran's complaints of hair loss have been 
attributed to known clinical diagnoses of seborrheic 
dermatitis and alopecia.

5.  The veteran's complaints of diarrhea have been attributed 
to a known clinical diagnosis of irritable bowel syndrome.

6.  The veteran's complaints of muscle numbness of the 
extremities have been attributed to a known clinical 
diagnosis of peripheral neuropathy.

7.  The veteran's complaints of skin rashes have been 
attributed to known clinical diagnoses of multiple 
dermatological disorders.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
fibromyalgia due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (1999).

2.  The claim of entitlement to service connection for 
impotence due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. § 3.317 
(1999).

3.  The claim of entitlement to service connection for sleep 
apnea with fatigue due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (1999).

4.  The claim of entitlement to service connection for hair 
loss due to an undiagnosed illness is not well grounded.  38 
U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. § 3.317 (1999).

5.  The claim of entitlement to service connection for 
irritable bowel syndrome due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 
C.F.R. § 3.317 (1999).

6.  The claim of entitlement to service connection for 
peripheral neuropathy due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 
C.F.R. § 3.317 (1999).

7.  The claim of entitlement to service connection for skin 
rashes due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. § 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

In February 1991, the veteran reported left arm and hand 
weakness.  He had experienced soreness but no pain.  The 
assessment was left deltoid myalgia.

In April 1991, the veteran was evaluated for diabetes, 
hypertension and a questionable diagnosis of obesity.  For 
the last 4 days the veteran had felt nervous and exhausted.  

In May 1991, the veteran complained of abdominal and 
epigastric pain.  A history of peptic ulcer disease was 
noted.  Since his return from Saudi Arabia, the veteran 
reported having developed intermittent fever and malaise.  
Another May 1991 notation indicates a 6 to 7 year history of 
intermittent epigastric and abdominal pain which was helped 
by antacids and other drugs.  A stomach ulcer had been shown 
by endoscopy in 1983.  There was no vomiting or melena.  On 
examination, the abdomen was normal.  The assessment was 
dyspepsia.  

In August 1991, it was noted that the veteran had fallen on 
his left shoulder in Saudi Arabia.  He complained of numbness 
of the left hand.  The assessment was no evidence of carpal 
tunnel syndrome.  An EMG was interpreted as showing prolonged 
bilateral median motor and sensory responses; there was 
denervation of the upper extremity muscles.  The impressions 
were diffuse polyneuropathy, superimposed left median 
neuropathy at the wrist; and left C7 radiculopathy.

A September 1991 medical board report indicates that the 
veteran had been seen in neurology in August 1991.  An EMG 
showed prolonged bilateral left median motor and sensory 
responses with prolonged left sural sensory responses.  The 
impressions included multiple findings consistent with 
diffuse polyneuropathy of the left upper extremity.  It was 
noted that a consultation with orthopedics had found some 
problem with the left shoulder.  

A September 1991 discharge medical board examination included 
a complaint of the recent onset of impotence (genitourinary 
examination was normal); and abnormal neurological 
examination with the notation that there were no clinical 
abnormalities but the veteran complained of recurrent 
numbness and loss of muscle strength of the left arm since a 
fall in Saudi Arabia.  The examiner further noted that the 
veteran had clinical and EMG evidence of diabetic neuropathy.  
In another September 1991 notation, the examiner noted that 
it was believed that the veteran's impotence was due to 
diabetic neuropathy.

In October 1991, the veteran complained of the recent onset 
of impotence.  He reported the sudden onset of having 
difficulty maintaining an erection.  The impression was 
sexual dysfunction.  Complaints in October 1991 included 
polydipsia, increased appetite and generalized fatigue.  The 
impression was diabetes mellitus, questionably under control.  

A December 1991 endocrinology clinic notation shows that the 
veteran had noted difficulty with quality erections in April 
1991.  Medication had returned him to normal.  Neurological 
examination of the extremities was normal.  The veteran had a 
normal male hair pattern with balding.  The assessment was 
clinically and biochemically hypogonadal.  If the free 
testosterone confirmed hyporogenemic state, then the veteran 
would have secondary or tertiary hypogonadism.  It was noted 
that it would be unusual but not impossible for his impotence 
to be due to diabetic neuropathy.  

A March 1992 notation reveals that the veteran was seen in 
follow-up for intermittent impotence of 6 months duration.  
Medications had helped.  A MRI was negative and all labs were 
normal.  

A July 1992 VA upper G.I. series was interpreted as being 
normal.

On VA general medical examination in June 1992, a history of 
chronic pancreatitis as manifested by abdominal pain, nausea 
and vomiting was reported.  A history of temporary paralysis 
of the left arm and hand after a fall onto his left shoulder 
in December 1990 was reported.  The paralysis remitted after 
3 months without sequelae.  Examination of the skin showed 
good turgor and hydration.  Examination of the digestive 
system showed that the abdomen was soft without rebound, 
tenderness, guarding, organomegaly or bruits.

A July 1992 VA hospital report shows a history of 
intermittent sexual dysfunction since his return from Saudi 
Arabia.  The diagnosis was impotence.  A report of VA 
examination shows that the extent of loss was difficult to 
ascertain, but that the veteran reported intermittent 
problems with sexual dysfunction.  Erectile power was 
preserved as the veteran last had sexual intercourse 3 or 4 
days before.  The cause of impotence appeared to be 
multifactorial with a heavily psychogenic component 
considering the acute onset and rapid progression.  No penile 
deformities were noted.  The diagnosis was multifactorial 
sexual dysfunction.  A follow-up report in October 1992 
indicated that two RIGI scans in July had revealed very 
little in the way of sexual functioning with sleep pattern of 
6 and one half hours.  There was very little spontaneous 
sexual function.  Given the history of intermittent symptoms, 
it was opined that the veteran would qualify as suffering 
from partial sexual dysfunction. 

In June 1995, the veteran reported that following his return 
from the Persian Gulf that he had developed erectile 
problems; and that he developed rashes on his ankles, lower 
legs, back, neck and upper arms.

Received in October 1995 were VA outpatient records from 1992 
to 1995.  Included with these records were many dermatology 
records which show that the veteran was treated for 
seborrheic dermatitis, acne keloidalis, keratosis pilaris, 
acanthosis nigreans (associated with diabetes and obesity), 
scleroderma of Buschke involving the back, and verruca 
vulgaris of the left elbow.  In March 1994, the veteran 
reported obstructive sleep apnea with snoring and chronic 
tiredness.  The assessment was obstructive sleep apnea.  In 
December 1994, he was seen for diarrhea.  The assessment was 
possible irritable bowel syndrome.

A June 1994 VA hospital report shows that a sleep study had 
been performed.  The diagnosis was rule out obstructive sleep 
apnea.

On VA systemic conditions examination in February 1997, the 
veteran reported suffering from easy fatigability.  It was 
noted that the veteran's history of diabetes could contribute 
to easy fatigability.  He also had high blood pressure.  A 
history of acanthosis nigricans of the ankles was associated 
with obesity and diabetes.  Brownish pigmentation remained on 
both ankles.  The diagnosed included skin rash (acanthosis 
nigricans) that was associated with diabetes and obesity and 
a history of fatigue which could be associated with 
uncontrolled diabetes and hypertension.

On VA non-tuberculosis diseases examination in February 1997, 
the veteran reported having developed sleep apnea after 
returning from the Persian Gulf War.  The diagnosis was sleep 
apnea.

On VA urology examination in March 1997, complaints included 
chronic weakness and muscle burning.  Physical examination 
was normal.  The diagnosis was impotency consistent with 
poorly controlled diabetes.

On VA orthopedic examination in February 1997, the veteran 
complained of pain of the left shoulder and the muscles above 
the left scapula, the left upper arm and the left forearm.  
Weather changes aggravated the pain.  The diagnoses included 
muscle pain and tenderness of the left suprascapular, left 
upper arm, and left forearm, cause unknown.  

A March 1997 statement from the VA sleep clinic indicates 
that the veteran had carried a diagnosis of obstructive sleep 
apnea since 1994 with resulting fatigue.

Received in May 1997 were VA outpatient records from 1994 to 
1997.  A July 1997 polysomnography report includes an 
impression of mild obstructive sleep apnea.  A March 1997 
notation indicates that the veteran requested a muscle 
relaxant for stress.

A January 1997 VA annual comprehensive review included 
diagnoses of impotence secondary to low testosterone and 
neuropathy of lower extremities of unknown etiology.

An August 1997 statement from David Knox, M.D., indicates 
that he had treated the veteran as a dermatology consultant 
since 1994.  The veteran had presented a very difficult array 
of skin eruptions that had involved at various times his 
scalp, chin, neck, hands, and elbows.  At times these 
eruptions had appeared very eczematous, but on other 
occasions they had been more psoriasiform.  All topical 
therapies had failed which normally would have been expected 
to have had a very significant impact on the eruptions.  
Biopsies had been conducted on several lesions which were 
totally non-specific.  Special strains were performed which 
essentially ruled out cutaneous mycobacterial, parasitic and 
fungus infection.  In light of the recalcitrant dermatoses as 
well as the veteran's numerous other medical problems, it was 
opined that strong consideration should be given to the 
possibility that these problems stemmed from some toxic 
chemical exposure.

A December 1997 VA notation shows that the veteran had been 
referred for an EMG study for possible myositis.  It was 
noted that an EMG study was not the tool to rule out 
myositis.  Nerve conduction studies of the four extremities 
were suggestive of peripheral polyneuropathy.  The cause of 
neuropathy could not be determined at that time, but the 
possibility of chemical exposure in the Persian Gulf could 
not be completely ruled out.

An April 1997 notation shows that the veteran complained of a 
burning sensation of the legs.  Another notation indicates 
that the veteran had the onset of poorly defined generalized 
musculoskeletal pain and stiffness since the Gulf War.  The 
dominant regions were the wrists, neck, shoulders, low back 
without radiculopathy and left ankle.  The assessment 
included ill-defined musculoskeletal distress in conjunction 
with elevated CRP and creatine kinase, fibromyalgia and rule 
out hyperlipidemic basis for some of the complaints.  In July 
1997, there was continued generalized musculoskeletal pain 
and fatigue.  On examination, there were multiple trigger 
points with no objective joint inflammation or muscle 
weakness.  Undifferentiated mixed connective tissue disease 
with myositic element was suspected with superimposed 
fibromyalgia.  

In May 1997, the veteran complained of loose stools of 2 
weeks duration.

On VA general medical examination in April 1998, the 
veteran's complaints included muscle pain, with a number of 
tender spots over his entire body; worse with the arms and 
legs and a heavy burning sensation of the arms with physical 
activity.  Muscle pain had been growing worse.  He also 
suffered from muscle twitching.  Sexual dysfunction was noted 
since 1991 and his testosterone levels had been low since 
1992.  Testosterone shots had not been helpful.  He 
complained of a number of skin problems to include hair loss 
of the crown of the head and some thin spots throughout the 
scalp.  Seborrheic dermatitis was diagnosed; medication was 
of little help.  He reported being tired all the time since 
returning from the Persian Gulf.  Intermittent diarrhea was 
reported since returning from the Persian Gulf.  He would go 
for 2 to 3 months with no problems and during a 3 week period 
he would have 10 to 12 bowel movements in a day with watery 
loose stool.

On examination, there was a subcutaneous nodule over the left 
dorsal aspect of the hand.  There was a 3.5 cm. keloid 
formation over the muscle biopsy site of the left upper arm.  
There was thickening of the toenails, mild scaling between 
most of the toes and a number of calluses over the plantar 
aspect of the feet.  There was a marked degree of erythema of 
the groin area moving into the intertrigo area. There was a 
large thick and firm lump over the posterior aspect of the 
neck.  There was a diffuse reddish brown macular area over 
the left ankle and a diffuse scaly depigmented area over the 
dorsal aspect of the left hand which spread over the dorsal 
aspect of some of the fingers.  There were a number of small 
papular lesions over the back and a rather diffuse 
erythematous papular vesicular rash over the low back.  There 
were some patchy areas of alopecia of the scalp along with 
some scaliness.  There was general tenderness of the muscles 
especially of the arms and legs.  Fasciculations of the upper 
thigh and right side muscles were noted.  The impressions 
included sleep apnea; muscle pain and tenderness with unknown 
etiology to the examiner who was a general internist; sexual 
dysfunction and low testosterone level; dermatology problems 
to include alopecia, seborrheic dermatitis, acne, mild tinea 
pedis, and tinea cruris; and irritable bowel syndrome.

A January 1998 left deltoid muscle biopsy resulted in a 
diagnosis of mixed connective tissue disorder.

The veteran testified in April 1999 that the disabilities 
claimed on appeal were due to exposure to chemicals during 
his service in the Persian Gulf.


II. Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims [herein referred to as "the 
Court"] issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In Neumann v. West, (No. 98-1410, July 21, 2000), the Court 
clarified the elements necessary to establish a well grounded 
claim for service connection for undiagnosed illness related 
to Southwest Asia service during the Persian Gulf War.  Those 
elements are some evidence that: 1) the claimant is a Persian 
Gulf Veteran; 2) who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; 3) 
which became manifest either during active military service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and; 4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim. 

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War from January to 
April 1991.  He therefore meets the first element of a well 
grounded claim of service connection for an undiagnosed 
illness.

The veteran has complained of muscle pain which was 
objectively confirmed by multiple trigger points on 
examination in July 1997.  The veteran's claim of service 
connection for this disability as an undiagnosed disability 
must fail, however, as the record contains a diagnosis of 
fibromyalgia in April and July 1997.

The veteran's complaint of sexual dysfunction has been 
attributed to a diagnosis of impotence following testing 
during VA hospitalization.  The veteran's claim of service 
connection for this disability as an undiagnosed disability 
must therefore fail.

The veteran has complained of fatigue, but this has been 
attributed to sleep apnea.  The record also contains 
diagnoses of obstructive sleep apnea.  Thus, the claim of 
service connection for this disability as an undiagnosed 
disability must fail.

The veteran's claim for hair loss has been attributed to 
seborrheic dermatitis and alopecia.  As hair loss has been 
attributed to a known clinical diagnosis, the veteran does 
not meet the criteria for a well grounded claim for service 
connection due to an undiagnosed illness.  

The veteran's complaint of diarrhea has been attributed to 
irritable bowel syndrome in the medical record.  As this 
symptom has been contributed to a known clinical diagnosis, 
the veteran does not meet the criteria for a well grounded 
claim of service connection due to an undiagnosed illness.

The veteran's complaint of numbness and loss of muscle 
strength has been attributed to a diagnosis of peripheral 
neuropathy.  As this symptomatology has been attributed to a 
known clinical diagnosis, a well grounded claim for a 
disability due to an undiagnosed illness have not been meet.

The veteran's various skin rashes have also been attributed 
to numerous diagnosed disabilities to include seborrheic 
dermatitis, acne keloidalis, keratosis pilaris, acanthosis 
nigreans, scleroderma of Buschke, tinea pedis and tinea 
cruris.  Consequently, the criteria for a well grounded claim 
for rashes due to undiagnosed illness have not been met.  The 
Board notes the August 1997 medical opinion to the effect 
that strong consideration should be given to the possibility 
that the veteran's skin problems stemmed from some toxic 
chemical exposure.  Nonetheless, as other examiners have 
attributed the veteran's skin problems to various known 
clinical diagnoses the last element of a well grounded claim 
has not been established.


ORDER

As a well grounded claim has not been submitted, entitlement 
to service connection for fibromyalgia claimed as an 
undiagnosed illness is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for impotence claimed as an undiagnosed 
illness is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for sleep apnea with fatigue claimed as 
an undiagnosed illness is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for hair loss claimed as an undiagnosed 
illness is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for irritable bowel syndrome claimed as 
an undiagnosed illness is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for peripheral neuropathy claimed as an 
undiagnosed illness is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for skin rashes claimed as an 
undiagnosed illness is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

